Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the recitation “the drain network” in line 2 and should be “a drain network”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8-9, 14-15, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (EP0311296A1).
In regard to claims 1, 9, and 25-26, Gray discloses an assembly comprising: 
a pipe (Fig. 14, 21) configured to be connected to a drain network (Fig. 14, 21 can be connected to a drain network of pipes);

an annular seal (Figs. 13 and 14, seal 29) of resilient sealing material (Figs. 13 and 14, lips 33 deflect as a pipe is inserted better shown in Fig. 3 at 20 and therefore the seal is made of resilient material capable of resiliently deforming to grip on the outer surface of the pipe 20) integrally and inseparably connected to an upper portion of the structural tube (Fig. 14, upper portion at 36 of 23 and in 3:58 and 4:1-8 discloses the use of adhesive or other bonding of the sealing ring to 23 and therefore the sealing ring 29 is integrally and inseparably connected to 23) to define at least an inner surface of a portion of the drain passage of the joint device (Fig. 14, the bore of sealing ring 29 defines an inner surface of the passage), the annular seal having inner diametrical dimensions (Fig. 14) configured for sealing engagement with a tailpiece (Figs. 3 and 14, the embodiment relied upon is shown in Fig. 14, however, does not show pipe 20 inserted and is better shown using Fig. 3 of the pipe 20 which is at least a tailpiece) slid downwardly into engagement with the joint device (Figs. 3 and 14, 20 is slide into engagement with the sealing ring 29 and extends within 21), an inner diameter of the 
the tailpiece having an outer diameter sized for penetrating the drain passage (Figs. 3 and 14) and for sealing engagement with the annular seal when slid into engagement with the joint device (Figs. 3 and 14), the outer diameter of the tailpiece being smaller than an inner diameter of the pipe of the drain network (Figs. 3 and 14, 20 extends within 21 and therefore has an outer diameter smaller than the inner diameter of 21). 
Claims 2 and 15, Gray discloses the assembly according to claims 1 and 9, and the inner surface defined by the annular seal comprises annular ribs (Fig. 14, 33). 
Claim 3, Gray discloses the assembly according to claim 1, and the inner surface of the upper portion of the structural tube has the annular seal (Fig. 14, inner surface of 23 has the sealing ring 29), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 14, indicated bottom portion of 23 is without the sealing ring 29). 
Claim 4, Gray discloses the assembly according to claim 3, wherein an inner diameter of the drain passage is larger at the bottom portion than at the upper portion (Fig. 14, diameter at 25 and 26 is larger than a diameter at the indicated upper portion that has the sealing ring 29), and wherein the inner diameter of the bottom portion of the structural tube is larger than the outer diameter of the pipe (Fig. 14, indicated bottom 
Claim 5, Gray discloses the assembly according to claim 1, and the annular seal completely encapsulates the upper portion of the structural tube (Fig. 14, sealing ring 29 completely encapsulates a surface at the indicated upper portion at 36 which is equivalent to the applicant’s invention shown in Fig. 2 where the seal 14 abuts an entire axial surface of an upper portion of 11).
Claims 8 and 14, Gray discloses the assembly according to claim 1, and the annular seal is an over-mold annular seal connected to the structural tube or the annular seal is over-molded onto the structural tube (Fig. 14 and in 1:53-55 and 2:1-19 discloses the sealing ring can be co-moulded with 23 or adhesively bonded).
Gray does not expressly disclose the sealing ring is over-molded, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “over-molded” does not impart a physical limitation which differentiates over the prior art, therefore the co-moulded or adhesively bonded sealing ring 29 of Gray is considered as reading on the limitation "over-molded". 
Claim 23, Gray discloses the assembly according to claim 1, and the assembly is a single component interfacing the tailpiece to the pipe of the drain network (Fig. 14 and in 1:53-55 and 2:1-19 and 3:58 and 4:1-8 discloses the sealing ring can be co-moulded . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gray (EP0311296A1) in view of Carwile (US 6,519,784).

In the related field of plastic couplings, Carwile teaches a structural tube made of ABS plastic (Fig. 4, pipe 10 in 4:1-11 discloses pipe 10 can be made of ABS which is a rigid material).
It would have been obvious to have modified the tube material of Gray to include a rigid material such as ABS plastic in order to have the advantage of a reliable material approved by industry standards as taught by Carwile in 4:1-11. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 1-15, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mcleod et al. (CA 2,813,010 A1 hereinafter “Mcleod”) in view of Carwile (US 6,519,784) and further in view of McKenzie (US 2009/0295102).
Claims 1, 7-9, 14, and 25-26, Mcleod discloses an assembly comprising: 
a pipe (Fig. 3, pipe 16 abuts 14) configured to be connected to a drain network (Fig. 3);
a joint device including a structural tube (Fig. 3, 14) and providing structural integrity to the joint device, the structural tube defining at least part of a drain passage of the joint device (Fig. 3), a bottom portion (Fig. 3 and see image below) of the 
an annular seal of resilient sealing material (Fig. 3, 15 in [0021] discloses the seal 15 has features with slightly less than the diameter of the pipe 7 to effectively create a seal and therefore the seal is made of resilient sealing material in order to deform and grip the pipe 7 and further support in [0023] discloses the seal 15 can be made of a plurality of materials with consideration of flexibility, coating, resistance, and durability) integrally connected to an upper portion (Fig. 3, surface of the flange of 14 that abuts 15 and the threaded portion of 14 and therefore integrally connected) of the structural tube to define at least an inner surface (Fig. 3, [inner surface portion of 15 where 7 passes]) of a portion of the drain passage of the joint device (Fig. 3), the annular seal having inner diametrical dimensions (Fig. 3) configured for sealing engagement with a tailpiece (Fig. 2, 7) slid downwardly into engagement with the joint device (Figs. 2-3), an inner diameter of the bottom portion of the structural tube being larger than an outer diameter of a portion of the tailpiece engaged with the joint device and larger than the outer diameter of the pipe (See image below, indicated bottom portion has an inner diameter larger than the outer diameter of the tailpiece and the outer diameter of the indicated pipe), and 
a tailpiece having an outer diameter sized for penetrating the drain passage (Fig. 1, 7) and for sealing engagement with the annular seal when slid into engagement with the joint device (Fig. 1, 7 seals against 15), the outer diameter of the tailpiece being smaller than an inner diameter of the pipe of the drain network (See image below, outer 


    PNG
    media_image1.png
    622
    755
    media_image1.png
    Greyscale

Mcleod does not expressly disclose the structural tube is made of a rigid material such as ABS and the annular seal is an over-mold annular seal inseparably connected to the upper portion of the structural tube. 
In the related field of drain couplings, Carwile teaches a structural tube made of ABS plastic (Fig. 4, pipe 10 in 4:1-11 discloses pipe 10 can be made of ABS which is a rigid material).
It would have been obvious to have modified the tube material of Mcleod to include a rigid material such as ABS plastic in order to have the advantage of a reliable material approved by industry standards as taught by Carwile in 4:1-11. 
In re Leshin, 125 USPQ 416.
In the related field of drain couplings, McKenzie teaches an over-mold seal for a drain coupling (Fig. 1, over-mold seal 2).
It would have been obvious to have modified the seal of Mcleod to be over-molded on the structural tube in order to have the advantage of ease of assembly and reduced manufacturing cost as taught by McKenzie in [0002].
Claims 2 and 15, Mcleod, Carwile, and McKenzie discloses the assembly according to claims 1 and 9, and Mcleod further discloses the inner surface defined by the annular seal comprises annular ribs (Fig. 4, 19 and 20). 
Claim 3, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the inner surface of the upper portion of the structural tube has the annular seal (Fig. 3, [threaded portion of 14]), and the inner surface of the bottom portion of the structural tube is without the annular seal (Fig. 3, [below flange of 14]). 
Claim 4, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 3, and Mcleod further discloses an inner diameter of the drain passage is larger at said bottom portion than at said upper portion (See image below). 

    PNG
    media_image2.png
    408
    601
    media_image2.png
    Greyscale

Claim 5, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the annular seal completely encapsulates the upper portion of the structural tube (See image below). 

    PNG
    media_image3.png
    428
    486
    media_image3.png
    Greyscale

Claim 6, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod further discloses the structural tube further comprises an inwardly projecting flange (Fig. 3, [between the upper and bottom portion of 14 has an inwardly projecting flange where the lower surface of 15 touches]) spaced apart from a bottom edge thereof (Fig. 3). 
Claim 10, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 9, and Mcleod further discloses a drain base (Fig. 2, 10) having a support portion (Fig. 1, [outwardly projecting flange of 11]) for being attached to a periphery of a drain hole (Fig. 1), a tube portion (Fig. 1, 11) for receiving and supporting the joint device and blocking the joint device from moving downwardly (Fig. 1). 
Claim 11, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses the tube portion has an inwardly projecting flange (Fig. 1, [11 has an inwardly projecting flange that supports at 13]) for supporting the joint device. 
Claim 12, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 10, and Mcleod further discloses a cover (Fig. 3, 13) secured to the drain base, the cover abutting against the joint device to block the joint device from moving upwardly (Fig. 1, [13 pushes the joint device downward]). 
Claim 13, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 12, and Mcleod further discloses the cover is funnel-shaped (Fig. 1, [see 13]), whereas the tube portion has a countersink (Fig. 1, [see 11]). 
Claim 23, Mcleod, Carwile, and McKenzie discloses the assembly according to claim 1, and Mcleod in view of McKenzie further discloses the assembly is a single component interfacing the tailpiece to the pipe of the drain network (Fig. 1, 14 and 15 interfaces 7. See claim 1 where McKenzie teaches over-molding a seal to a structural tube. Therefore, the modification of 14 and 15 of Mcleod in view of McKenzie to form a single component by over-molding would result in a similar construction of the . 

Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that McKenzie does not teach the limitations of claims 1 and 9, however, the argument is moot since the current rejection does not rely upon McKenzie for the teachings of claims 1 and 9 under 35 USC 102. See the updated rejection that relies upon the prior art Gray that teaches the limitations of claims 1 and 9.
In response to applicant’s argument that no one of Mcleod, Carwile or McKenzie teaches the limitations of claims 1, 4, and 9, however, see the updated rejection in which Mcleod teaches the added limitations to claims 1, 4, and 9 and the newly added claims 25 and 26. 

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Zopfi (US 3,998,478) and Brown (US 3,400,954) teaches fittings with adhesively bonded gaskets at an upper portion of the fitting in order to have the advantage ease of shipping or ease of securing a gasket to provide an effective seal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679